Citation Nr: 1721977	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  07-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Maureen E. Curran, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1974 to December 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision made by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2007 and at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  Transcripts of these hearings have been associated with the Veteran's claims file.

This appeal was previously remanded by the Board in October 2009, June 2011, February 2013, December 2013, April 2015, and again in November 2015.  In the November 2015 remand, the Board instructed the RO to obtain outstanding medical records from Dr. Lerner, the Veteran's treating physician.  After obtaining these records, the RO was further instructed to obtain an addendum opinion regarding the etiology of the Veteran's current cervical spine and lung disabilities, to include consideration of Dr. Lerner's opinion and medical literature submitted by the Veteran.  Treatment records from Dr. Lerner were received in May 2016 and an addendum opinion from a VA examiner was obtained in June 2016.  Accordingly, the Board is satisfied that there has been substantial compliance with its November 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  A cervical spine disability is not etiologically related to service.

2.  A lung disability, to include COPD, is not etiologically related to service.


CONCLUSIONS OF LAW


1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for a lung disability, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra.

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).

II.  Analysis

At the outset, the Board notes that there is no dispute that the record includes sufficient competent medical evidence to establish current disabilities of a cervical spine disability, including reports of arthritis in this portion of the Veteran's spine, and COPD.  As such, the Board turns to the central question of whether these spine and lung disabilities were caused by or are otherwise etiologically related to his active duty service.  

The Veteran has described numerous in-service causes for his current cervical spine disability.  At his June 2007 hearing before a DRO, the Veteran reported that his chin strap came off his helmet during a parachute jump while in service and hyperextended his neck.  In April 2012, the Veteran reported that he was repeatedly assaulted by a fellow service member and sustained numerous blows to his head.  With respect to his lung disability, the Veteran reports that he underwent gas chamber training during which his mask leaked and after which he was ordered to his barracks for two days.  He contends that this exposure to gas ultimately caused his 1979 and 1984 pneumothorax events as well as his current lung disability.  At his September 2013 Board hearing, he also reported that he was treated for pneumonia while serving on active duty.

In support of the Veteran's claim, VA received lay statements by the Veteran's sister, daughter, and aunt in January 2010.  In these statements, the Veteran's family members reported that the Veteran had been in pain for many years, was always short winded and tired, and that he had sustained an injury to his head and neck 13 years prior.  The record also contains a December 2009 statement by P.C., a friend of the Veteran.  In this statement, P.C. indicated that the Veteran sustained two injuries during active duty service that are recorded in his medical files and that in combat training "we all went through the gas chamber."  

Although the Veteran and his family members and friend are competent to describe the Veteran's observable symptoms of pain, and the Veteran is competent to describe experiencing injuries to the head and inhalation of gas during service, there is no indication that any of these individuals possesses the medical knowledge or experience to provide a competent medical opinion regarding the etiology of his current lung and neck disabilities.  See Jandreau.  Moreover, other evidence of record appears to contradict the Veteran's reports of experiencing in-service injuries to his neck or harmful inhalation of gas during training.  

For instance, a review of the Veteran's service personnel and treatment records fails to uncover any reports of treatment for an injury sustained during a parachute jump or during an assault by a fellow service member.  Likewise, the report of the medical examination conducted at the time of the Veteran's separation included normal findings in the Veteran's neck and spine and the Veteran reportedly denied broken bones, arthritis, or recurrent back pain.  He instead reported at that time that he was in good health.  Similarly, although the Veteran did undergo treatment for congestion in December 1974 and an upper respiratory infection in May of 1975, there is no indication that he experienced any additional in-service treatment for any persistent respiratory symptoms.  Upon separation, a clinical evaluation found normal signs relating to the Veteran's lungs and chest.  

There are no treatment records in the year following the Veteran's separation from service that include any evidence of lung or cervical spine-related abnormalities or treatment.  However, the Veteran did receive treatment in December 1977 for a zygoma fracture.  Of particular relevance here, the Veteran underwent x-rays of his chest at that time that were essentially normal and showed no evidence of recent active lung disease.  A physical examination conducted at that time found no signs of abnormalities in the Veteran's neck or chest.  

In April 1979 and again in February 1984, the Veteran sought treatment for spontaneous pneumothoraxes.  However, in the treatment notes relating to the care he received for these events, there is no evidence that the Veteran reported any history of exposure to gas, including during active duty service.  On the contrary, during his February 1984 treatment for a pneumothorax at a private hospital, the Veteran's physician reported no history of prior illness or trauma.  The absence of any reports of exposure to irritating gas appears to undermine the credibility of the Veteran's assertions regarding the alleged in-service gas chamber training and mask leak.

The Board also finds the Veteran's July 2003 application for VA pension benefits to be particularly relevant.  In that claim, the Veteran cited chronic head and neck pain, a left shoulder rotator cuff surgery, and TMJ as disabilities that prevented him from working.  Notably, he reported at that time that his disability of chronic head and neck pain began in April 1999.  

The Board recognizes that it cannot determine that the Veteran's lay statements regarding his in-service assault, parachute injury, and gas exposure lack credibility solely because these statements are not corroborated by contemporaneous medical records.  See Kahana V. Shinseki, 24 Vet. App. 428 (2011).  However, the Veteran's service treatment records are not only devoid of any episodes of treatment for these events or complaints of symptoms relating to these in-service events, his separation examination report is silent for any reports of history of gas exposure, in-service assaults, or in-service accidents relating to the Veteran's parachute training.  At that time, the Veteran instead reported that he was in good health and denied having or ever having had any symptoms such as asthma, shortness of breath, pain or pressure in his chest, chronic cough, a head injury, broken bones, arthritis, bone, joint or other deformity, or recurrent back pain.

Moreover, although the Veteran received post-service treatment for multiple pneumothorax events and extensive treatment in 1999 and 2000 relating to a workplace injury, there is no evidence in the Veteran's VA or private treatment records that he reported to his treating clinicians having been exposed to gas or having been assaulted or injured in a parachute jump until several decades after his separation from service.  The gap of several decades between the Veteran's separation from service and the first documented reports of these in-service events detracts from the credibility of the Veteran's statements regarding his parachute jump injury, his exposure to gas, and his in-service assaults.  As such, the Board finds little probative weight in the Veteran's lay statements regarding these in-service events. 

The Board also finds little probative weight in the lay reports of the Veteran's sister, aunt, and daughter.  Although these relatives competently described the Veteran's current symptoms relating to his lung and spine disorder, they did not indicate that these symptoms have been continuous since service or first arose within a year of service.  As such, they are of little probative weight in determining the central question of whether his lung and cervical spine disabilities are etiologically related to his active duty service.  Similarly, the Board is unable to find in the Veteran's service treatment records the documentations of injuries and gas exposure described by the December 2009 lay statement of the Veteran's friend.  Although P.C. reported that "we all" went through the gas chamber in service, there is no evidence that P.C. personally observed or had firsthand knowledge of the Veteran undergoing such training or any exposure of the Veteran to any such gas.  As P.C.'s statement appears to contradict the reports found in the Veteran's service treatment records, and as there is no evidence that P.C. is competent to describe the Veteran's military training, the Board finds P.C.'s December 2009 statement to be of little probative weight.

The record also contains opinions offered by Dr. Lerner, the Veteran's treating private physician, including a narrative report completed in July 2007.  In that statement, Dr. Lerner included a medical history that largely mirrors the contentions that the Veteran has made in the instant appeal.  Dr. Lerner ultimately opined that the Veteran's recurrent left shoulder dislocation, failed left shoulder reconstructive surgeries, continued shortness of breath and status post bilateral thoracotomies, and chronic left cervical radiculopathy and chronic cervical myofascial ligamentous strain were all secondary to the Veteran's U.S. Army training injuries. 

However, the Board notes that it is not bound to any clinical opinion that is based on unsupported evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  As explained above, the Board does not find the Veteran's subjective reports of the in-service injuries and gas exposure to be credible and the first documented reports of these events do not appear in the record until more than two decades after the Veteran separated from service.  Similarly, although the Veteran reported to Dr. Lerner that he experienced continuous lung and cervical spine-related symptoms since his in-service injuries and gas exposure, his treatment records for his pneumothorax events are silent for any such history or complaints.  Likewise, in the Veteran's July 2003 pension application, he reported that his head and neck pain did not begin until 1999.  As Dr. Lerner's opinion rests on facts that appear to be unsupported by the competent, probative, and credible evidence of record, the Board finds that Dr. Lerner's opinion is entitled to little probative weight in this case.

The Board has also considered the numerous medical articles the Veteran has submitted in support of his claim, including articles submitted in July 2015 relating to the long term effects and medical hazards of tear gas.  However, the Board finds that these articles do not address his specific contentions that he was exposed to gas in service and that this gas exposure ultimately caused his current lung disability.  
The findings discussed in those articles were not based on the Veteran's history and circumstances.  Evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As the articles are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, the Board finds that they are of little probative value.

In furtherance of his claim, the Veteran was also afforded numerous VA examinations to determine the nature and etiology of his current lung and cervical spine disability.  These evaluations occurred in June 2010, July 2011, August 2011, September 2014, and June 2015.  A VA addendum opinion was also secured in June 2016.  Of particular relevance here, each of these VA clinicians had the opportunity to review the Veteran's claims file at the time they evaluated the Veteran or provided an opinion regarding the etiology of his current disabilities.  The Board recognizes that the June 2010 opinion includes an opinion indicating that the Veteran's COPD and cervical spine problems were "at least as likely as not caused by in-service exposure to gas chambers or parachuting."  However, this is the only opinion in any VA examination report suggesting that it is as least as likely as not that there is an etiological link between the Veteran's active duty service and his current lung and spine disabilities.  The Board also notes that the same clinician who offered this June 2010 opinion also examined the Veteran in June 2015.  In the June 2015 examination report, this physician reported that the opinion from June 2010 should have been read as "not at least as likely as not" and that the "not" must have been omitted inadvertently.  

In June 2015, this VA examiner instead indicated that there was no documentation of neck pain or a neck injury while in service and that the exit physical in December 1975 was negative for any neck condition.  This clinician ultimately opined that the Veteran's chronic neck strain is most likely related to the fracture of his right zygoma in 1977 and the injury to his face in 1999.  She also stated that there was no indication of any gas exposure or treatment for any lung condition in the Veteran's service medical records except for a note of a resolved upper respiratory infection.  This June 2015 VA examiner also indicated that the separation examination documented signs of a normal lung, whereas chest x-rays from December 1977 and May 1979 were negative.  This clinician ultimately indicated that the medical literature does not indicate that COPD is due to parachuting and that the Veteran's current COPD is most likely related to his 30 year smoking history.  

This physician also provided an addendum opinion in June 2016.  In her report, the VA examiner noted that she reviewed the available records including the opinion by Dr. Lerner and the medical literature submitted by the Veteran.  She again reported that the Veteran's history of spontaneous pneumothorax events was related to his current lung disability of COPD but was not related to his service.  She opined further that it was also less likely than not that the Veteran's neck condition was related to his active duty service, again citing the normal separation exam and the absence of treatment for a neck injury in the Veteran's service treatment records.  In this June 2016 report, the VA examiner also explained that the July 2015 medical literature submitted by the Veteran did not reach statistical significance and that an article included in this July 2015 submission suggested, in fact, that there were no marked differences between exposed and unexposed groups.  

In July 2011, the Veteran also attended a VA respiratory examination.  The clinician who conducted this evaluation also reported that he had reviewed the claims file, took a detailed history from the Veteran, and conducted a physical evaluation of the Veteran's respiratory system.  Citing the lack of any documentation of treatment of gas exposure in the service, the single episode of a resolved in-service upper respiratory service, the Veteran's long smoking history, and the normal lung examination upon the Veteran's separation for service, this clinician ultimately opined that the Veteran's COPD was not likely related to his military service and was more likely related to his chronic cigarette smoking.

The next month, the Veteran attended a VA evaluation of his cervical spine condition.  Like the other VA examiners, this clinician also opined that it was less likely than not that the Veteran's current complaint about his neck was related to military service.  Like the July 2011 VA examiner, this August 2011 clinician reviewed the Veteran's claims folder, took a detailed medical history, and conducted a physical examination of the Veteran's neck.  However, in contrast to the other VA examiners, this clinician did not provide any substantive rationale for his opinion and the Board accordingly finds this opinion to be of little probative weight.

Finally, the Veteran attended both respiratory and cervical spine examinations with a VA clinician in September 2014.  This clinician took a history of the Veteran's symptoms, reviewed the claims file, and conducted an extensive evaluation of the Veteran's neck and lungs.  She reported that the Veteran's neck strain was most likely related to his right zygoma fracture in 1977 and his injury to his face in 1999.  In support of this opinion, this VA physician indicated that the service medical records lacked documentation of neck pain or injury and that the exit examination was negative for any neck condition.  Similarly, this VA clinician opined that the Veteran's COPD was diagnosed many years after service, was not likely related to service, and was most likely related to the Veteran's 30-year smoking history.  In her explanation for this statement, she reported that there was no documentation in the Veteran's service medical records of exposure to gas or treatment for any lung condition aside from an episode of a resolved upper respiratory infection.  She also cited the normal physical examination findings in the Veteran's separation evaluation.

The absence of evidence of in-service treatment or treatment shortly thereafter is an insufficient basis, in and of itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, the majority of the rationales supporting the VA opinions in this matter also cite the lack of any complaints relating to a lung or spine disability in the Veteran's separation examination and the normal clinical findings relating to the Veteran's musculoskeletal and respiratory system that were recorded in the Veteran's separation examination report.  The VA clinicians who provided these opinions also noted that the Veteran's history of smoking and post-service trauma were more likely to be the cause of his current lung and spine disabilities.   

Ultimately, the Board finds that the discrepancies between the contemporaneous treatment records and the Veteran's current contentions regarding his injuries and exposure to gas in service detract from the credibility of his statements.  Moreover, he is not competent to provide medical evidence regarding any causal relationship between his current disabilities and his active duty service.  For the reasons explained above, the Board finds that the only probative and competent medical evidence in the record weighs against a finding that the Veteran's current lung and cervical spine disabilities have any etiological relationship to his active duty service.  As the preponderance of the evidence weighs against a finding that the Veteran's current disabilities relate to service, the doctrine of reasonable doubt is not for application.

The Board has also considered whether service connection for the Veteran's current cervical spine disability or current lung disability should be granted on a presumptive basis.  As indicated above, arthritis is a chronic disability that may be presumed to be connected to active duty service when it manifests to a compensable degree within a year of service.  38 C.F.R. §§ 3.307, 3.309.  The September 2014 VA examiner indicated that arthritis in the Veteran's cervical spine is documented.  However, there is no indication that this cervical spine disability manifested to a compensable degree within a year of his separation from active duty service.  Accordingly, service connection for this chronic musculoskeletal disability may not be granted on a presumptive basis.

III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the Board finds that adequate notice was provided to the Veteran in correspondence from August 2005 and November 2009.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  He was also provided numerous VA examinations, as detailed above, and an addendum opinion from June 2016.  Taken together, these medical examination reports provide an adequate basis to decide this claim.  They include detailed histories of the Veteran's symptoms relating to his current lung and cervical spine disabilities.  They also appear to document and include consideration of the relevant and credible medical facts and principles, and provide opinions regarding the etiology of the Veteran's claimed conditions.  

In an August 2016 VA Form 9, the Veteran advanced numerous arguments suggesting that VA has not satisfied its duties to assist.  He contended that VA failed to obtain and review records from the Veteran's treating physicians, failed to seek verification of the Veteran's military history, and failed to "comply with its duty to assist the claimant in obtaining the evidence necessary to substantiate the claim."  However, it appears that all relevant service personnel and treatment records have been obtained and associated with the Veteran's claims file.  VA has also repeatedly requested and received evidence from private treating clinicians, including Dr. Lerner.  Similarly, VA has obtained and associated with the Veteran's claims file all VA treatment records.  Accordingly, the Board finds that the duty to assist the Veteran in developing his claim has been met in this case. 


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lung disability, to include COPD, is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


